PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PARRELLA et al.
Application No. 15/756,732
Filed: 1 Mar 2018
For: Construction products and systems for providing geothermal heat
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
October 28, 2021, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Non Final Office Action of June 25, 2020.  The Notice set a period for reply of three (3) months from the mail date of the Notice.   No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 26, 2020.  A Notice of Abandonment was mailed January 06, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Response to Non-Final Office Action, amendment to claims, abstract and replacement sheet, (2) the petition fee of $1,050, and (3) a proper statement of unintentional delay. 

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3763 for further examination on the merits. 

 
/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET